Citation Nr: 1130360	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had recognized guerrilla service from May 1945 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2011, the Veteran failed to appear for a hearing before the Board, and his request for a hearing is deemed withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for hypertension and contends that hypertension was diagnosed on separation examination in October 1945.  

The report of examination in October 1945 shows a blood pressure reading of 92/48.  

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed. 








Accordingly, the case is REMANDED for the following action:

1.  Make another request for service treatment records.  If the records are unavailable or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Arrange to have the Veteran's file reviewed by physician to determine:

a).  Whether the blood pressure reading of 92/48 in October 1945 was consistent with hypotension or hypertension; and, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that hypertension without medication first document after service in March 1982 and again in September 1997 with a history, dating to 1971, is relate to the blood pressure reading of 92/48 in October 1945.








If however after a review of the record, an opinion cannot be provided without resort to speculation, the examiner is asked to clarify whether such an opinion cannot be determined because there are several potential etiologies, please identify the other potential etiologies, when one, the blood pressure reading of 92/48, is not more likely than any other to cause hypertension and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

3.  On completion of the above, adjudicate the claim of service connection for hypertension.  If the decision remains adverse, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



